                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



  BRAD VANZANT,
                                                 Case No. 1:15-cv-00118-BLW-CWD
         Plaintiff,
                                                 MEMORANDUM DECISION AND
         v.                                      ORDER

  DAVE WILCOX; SGT. CRAIG;
  OFFICER EGERMAN; CPL. COLE;
  OFFICER BALL; EFFIE REED;
  NURSE VERONICA, LT.
  GREENLAND; LT. CLARK;
  CORIZON, INC.; IDAHO
  DEPARTMENT OF CORRECTION;
  and OFFICER LARSEN,

         Defendants.



                                   INTRODUCTION

       In March 2018, this Court granted summary judgment in Defendants’ favor on all

Vanzant’s claims save one, his Eighth Amendment claim against Defendant Veronica

Ferro. That claim will proceed to trial. Meanwhile, Vanzant asks the Court to reconsider

its summary judgment ruling (Dkt. 135). He argues that the Court erred by failing to

grant his request for injunctive relief and by dismissing certain defendants. For the

reasons explained below, the Court will deny the motion.


MEMORANDUM DECISION AND ORDER - 1
                                        DISCUSSION

1.        Rule 11

          The first problem with Vanzant’s motion is that he did not sign it. His mother did.

Vanzant’s mother is not a lawyer, however, and Vanzant is appearing pro se in this

action.

          Under 28 U.S.C. § 1654, parties may proceed in federal court only pro se or

through counsel. Because Vanzant is appearing pro se, he must personally sign “[e]very

pleading, written motion, and other paper . . .” he files. Fed. R. Civ. P. 11(a).

Additionally, Idaho state law prohibits Vanzant’s mother from engaging in the

unauthorized practice of law. See Idaho Code § 3-104.

          Vanzant attempts to skirt these rules by pointing out that his mother holds a power

of attorney for him. He argues that the “power of attorney . . . grants her the right to sign

off on anything relating to Plaintiff.” Reply, Dkt. 141, at 1. This is not correct. While a

power of attorney may confer certain decision-making authority to the holder under state

law, it does not change the requirements of 28 U.S.C. § 1654. See, e.g. Johns v Cnty. of

San Diego, 114 F.3d 874 (9th Cir. 1997) (“While a non-attorney may appear pro se on his

own behalf, [h]e has no authority to appear as an attorney for others than himself.”);

Powerserve Int’l, Inc. v. Lavi, 239 F.3d 508, 514 (2d Cir. 2001) (an “attorney-in-fact”

may not litigate a pro se action on behalf of another). Nor does the power of attorney

allow plaintiff’s mother to circumvent state laws prohibiting the unauthorized practice of

law.



MEMORANDUM DECISION AND ORDER - 2
       Under these circumstances, the Court will deny the motion. Plaintiff is also

advised that if similar violations occur in the future, the Court will consider sanctions.

2.     Motion for Reconsideration

       Alternatively, the Court will deny Vanzant’s motion on the merits.

       Either party may seek reconsideration of the ruling on a summary judgment

motion. See Lolli v. Cnty. of Orange, 351 F3d 410, 413-14 (9th Cir. 2003). Granting

reconsideration is a matter of judicial discretion, however, and is considered an

“extraordinary remedy, to be used sparingly in the interests of finality and conservation

of judicial resources.” Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003) (internal

quotation marks omitted). A losing party cannot use a Rule 59(e) motion to relitigate old

matters or to raise arguments that could have been raised before the entry of judgment.

Sch. Dist. No. 1J, Multnomah Cnty. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993).

Rather, there are four limited grounds upon which a motion for reconsideration may be

granted: (1) the motion is necessary to correct manifest errors of fact or law; (2) the

moving party presents newly discovered evidence; (3) reconsideration is necessary to

prevent manifest injustice; or (4) there is an intervening change in the law. Turner v.

Burlington N. Santa Fe R.R. Co., 338 F.3d 1058, 1063 (9th Cir. 2003).

       Vanzant has not come forward with evidence or arguments that would satisfy any

of these four grounds. Instead, he has simply explained why he disagrees with the

Court’s ruling. This does not meet the standard for reconsideration.




MEMORANDUM DECISION AND ORDER - 3
                                     ORDER

     IT IS ORDERED that:

     (1) Plaintiff’s Motion for Reconsideration (Dkt. 135) is DENIED.

     (2) Plaintiff’s Motion for Recalculation of Time (Dkt. 140) is MOOT.

                                             DATED: October 2, 2018


                                             _________________________
                                             B. Lynn Winmill
                                             Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 4
